DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1-7, and 9-15, the cancellation of Claim 8, and the Specification objection, filed 12/31/2021, are acknowledged and accepted.

Election/Restrictions
Claims 1-7 and 9-15 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 06/08/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/08/2021 is withdrawn.  Claims 14 and 15, directed to a process of use and related product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see Page 7 of 8 through 8 of 8, filed 12/31/2021, with respect to Claim(s) 1-7, 10 and 11 have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 1-5, 10 and 11 and the 35 USC § 103 of Claims 6 and 7, have been withdrawn. 

Allowable Subject Matter
Claims 1-7 and 9-15 are allowed.  The reasons for the allowable subject matter are set forth in the prior Office Action filed 10/01/2021 and Applicant's remarks on Page 7 of 8, last paragraph through Page 8 of 8, first paragraph, filed 12/31/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872     
January 13, 2022   

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872